Order entered November 7, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-00999-CR

                          JACKY SCOTT GARRETT, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-81797-2012

                                         ORDER
       The Court GRANTS court reporter Janet Dugger’s November 6, 2014 request for an

extension of time to file the reporter’s record only to the extent that we ORDER Ms. Dugger to

file the record by DECEMBER 23, 2014.


                                                    /s/   ADA BROWN
                                                          JUSTICE